         Case 1:20-cv-09524-LTS-SDA Document 18 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chatham Holdings LLC,                                                          3/16/2021

                                 Plaintiff,
                                                                1:20-cv-09524 (LTS) (SDA)
                     -against-
                                                                RULE 502(d) ORDER
 Jonathan Rosenstein,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

         It is hereby ORDERED as follows:

         1. The production of privileged or work-product protected documents, electronically

stored information (“ESI”) or other information, whether inadvertent or otherwise, is not a

waiver of the privilege or protection from discovery in this case or in any other federal or state

proceeding. This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d).

         2. Nothing contained herein is intended to or shall serve to limit a party’s right to conduct

a review of documents, ESI or other information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before

production.

SO ORDERED.

Dated:    New York, New York
          March 16, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
